DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 C.F.R. 1.75(f) which requires that claims be numbered consecutively. Two consecutive claims have been numbered as “claim 14.” The second claim 14 has been renumbered as claim 15. The claims originally numbered 15-20 have been renumbered as claims 16-21. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Provisional Application No. 62/775,583 and Non-Provisional Application No. 16/704,633, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The prior-filed applications do not describe a protective unit comprising a metal strip. Accordingly, claim 21 (originally numbered as claim 20) is not entitled to the benefit of the prior application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 14, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to for the following informalities: 
In Fig. 1, it appears that reference number “102a3” should read --102--, and there is an extraneous number “112” without a lead line on the upper right side of the figure.
In Fig. 3, it appears that reference number “134” should read --132-- to designate a leaf of the hinge (consistent with para. 0018, line 8; reference number “134” being used in Fig. 4 and para. 0019, line 2, to denote a ball).
In Fig. 4, reference numbers “122” and “136” are inconsistent with the specification and appear to be misplaced. (See the specification at para. 0016, lines 6-8; and para. 0019, lines 2-3.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, claim 11, and claim 19 (originally numbered as claim 18), the limitations “a protective unit that increases tension in the tension unit in response to movement of the impact body” in claim 1, lines 4-5, “a protective unit disposed to increase tension in the elastic member in response to movement of the flat panel relative to the tube” in claim 11, lines 5-6, and “a protective unit, wherein … the protective unit is configured to increase tension in the elastic member in response to movement of the flat panel relative to the tube” in claim 19 (originally numbered as claim 18), lines 4 and 6-8, render the claims indefinite, because the functional language describing the claimed unit states a result to be obtained without setting forth well-defined boundaries of the invention. The examiner notes that the claims do not define the structure of the protective unit, or what is protected by the protective unit, or any structural relationships between the protective unit and any other parts of the invention that would produce the claimed result. For these reasons, it is unclear what structure would be encompassed by the functional claim language. See MPEP 2173.05(g).
Claim 5 recites the limitation “the tube” in line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the tube” will be interpreted to mean --the tubular member--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Valle (US Patent Pub. 2017/0216702, hereinafter Valle).
Regarding claim 1, Valle discloses an assembly (protective safety apparatus 400K, Figs. 4K-M; para. 0067) comprising an impact body (hinged side wing 403S, designed to pivot in response to ball impact as described in para. 0039); a tension unit (bungee cord 430D) that couples with the impact body (para. 0067, lines 6-10) to create a tension pre-load (by wrapping of the bungee cord 430D as shown in Fig. 4K); and a protective unit (protective screen 402, Fig. 4A; para. 0062-para. 0063, line 3). The protective unit (402) is considered to perform the function of increasing tension in the tension unit (430D) in response to movement of the impact body (403S) because the stationary protective unit (402) fixes one end (430D2) of the tension unit in place (at pin 421 in Fig. 4L; para. 0067, lines 11-13) while the other end (430D1) of the tension unit (430D) is fixed to the impact body (403S) that rotates relative to the protective unit (402), such that the tension unit (430D) is stretched as the impact body (403S) rotates with respect to the protective unit (402), as shown in Fig. 4L. The examiner notes that the term “target” in the preamble describes an intended use of the claimed assembly and does not further limit the structure of the assembly. Therefore, the term “target” in the preamble is not given patentable weight. See MPEP 2111.02.
Regarding claim 2, Valle further discloses a tubular member (tubular upright member of frame 404, Fig. 4L), wherein the impact body (403S) couples to the tubular member (via hinge 416U) and can move independent of the tubular member (see Fig. 4L).
Regarding claim 3, Valle further discloses a tubular member (tubular upright member of frame 404, Fig. 4L), wherein the impact body (403S) rotatably couples to the tubular member (via hinge 416U; see Fig. 4L).
Regarding claim 4, Valle further discloses a tubular member (tubular hinge member 417, Fig. 4L), wherein the tension unit (430D) wraps around the tubular member (see Figs. 4K-M).
Regarding claim 5, Valle further discloses a tubular member (tubular upright member of frame 404, Fig. 4L) and a hinge (416U) that connects the impact body (403S) to the tubular member.
Regarding claim 6, Valle further discloses a tubular member (tubular upright member of frame 404, Fig. 4L) and a hinge (416U) that connects the impact body (403S) to the tubular member, wherein the protective unit (402) is in position to prevent impact of a projectile on the hinge (para. 0062, lines 5-6, “the hinges are set behind the main uprights of the primary frame 404 [of protective screen 402] to better protect the hinges from ball strikes”).
Regarding claim 9, Valle further discloses the tension unit (430D) comprises material that deforms elastically (para. 0067, lines 5-6, “spring member 430D is a flexible cable such as a bungee cord”).
Regarding claim 10, Valle further discloses the tension unit (430D) comprises material that returns substantially to its original length following movement of the impact body (para. 0067, lines 5-6, “spring member 430D is a flexible cable such as a bungee cord”; see Fig. 4K showing original length of tension unit 430D and Fig. 4L showing movement of impact body 403S; also see para. 0041, “to return to a prestrike position”).
Regarding claim 11, Valle discloses an apparatus (protective safety apparatus 400K, Figs. 4K-M; para. 0067) comprising a tube (tubular upright member of frame 404, Fig. 4L); a flat panel (hinged side wing 403S) rotatably coupled to the tube (via hinge 416U); an elastic member (bungee cord 430D) attached to the flat panel and the tube (para. 0067, lines 6-13) to create a tension pre-load (by wrapping of bungee cord 430D as shown in Fig. 4K); and a protective unit (protective screen 402, Fig. 4A; para. 0062-para. 0063, line 3). The protective unit (402) is considered to perform the function of increasing tension in the elastic member (430D) in response to movement of the flat panel (403S) relative to the tube because the stationary protective unit (402) fixes one end (430D2) of the elastic member in place (at pin 421 in Fig. 4L; para. 0067, lines 11-13) while the other end (430D1) of the elastic member (430D) is fixed to the flat panel (403S) that rotates relative to the protective unit (402), such that the elastic member (430D) is stretched as the flat panel (403S) rotates with respect to the protective unit (402), as shown in Fig. 4L. The examiner notes that the term “target” in the preamble describes an intended use of the claimed apparatus and does not further limit the structure of the apparatus. Therefore, the term “target” in the preamble is not given patentable weight. See MPEP 2111.02.
Regarding claim 12, Valle further discloses a hinge (416U) coupling the flat panel (403S) to the tube (Figs. 4K-L).
Regarding claim 13, Valle further discloses a hinge (416U) coupling the flat panel (403S) to the tube (Figs. 4K-L), wherein the protective unit (402) is in position to prevent impact of a projectile on the hinge (para. 0062, lines 5-6, “the hinges are set behind the main uprights of the primary frame 404 [of protective screen 402] to better protect the hinges from ball strikes”).
Regarding claim 15 (originally numbered as the second claim 14), Valle further discloses the elastic member (430D) comprises bungee cord (para. 0067, lines 5-6).
Regarding claim 18 (originally numbered as claim 17), Valle further discloses the elastic member (430D) returns the apparatus to its initial position (Fig. 4K) following impact from a projectile (para. 0041, “to return to a prestrike position”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valle in view of Goldberg (US Patent No. 9,457,249, hereinafter Goldberg).
Regarding claim 7, Valle teaches the claimed invention substantially as claimed, as set forth above for claim 1. Valle further discloses a tubular member (tubular upright member of frame 404, Fig. 4L). Valle does not teach a sensor. However, Goldberg teaches a target assembly (Figs. 8-9; col. 5, line 43-col. 6, line 14) comprising an impact body (target 316), a tubular member (frame member 306 of frame 302, which may be tubular as shown in Fig. 10), and a sensor (sensor elements 388, 390) for indicating movement of the impact body (316). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valle by including a sensor as taught by Goldberg for indicating movement of the impact body, in order to detect contact of a projectile with the impact body.
Regarding claim 8, Valle teaches the claimed invention substantially as claimed, as set forth above for claim 1. Valle further discloses a tubular member (tubular upright member of frame 404, Fig. 4L). Valle does not teach a sensor. However, Goldberg teaches a target assembly (Figs. 8-9; col. 5, line 43-col. 6, line 14) comprising an impact body (target 316), a tubular member (frame member 306 of frame 302, which may be tubular as shown in Fig. 10), and a sensor (sensor elements 388, 390) comprising a first part (388) disposed on the tubular member (306) and a second part (390) disposed on the impact body (316), wherein the first part (388) and the second part (390) indicate movement of the impact body (col. 6, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valle by including a sensor as taught by Goldberg with a first part disposed on the tubular member and a second part disposed on the impact body for indicating movement of the impact body, in order to detect contact of a projectile with the impact body.
Regarding claim 14, Valle teaches the claimed invention substantially as claimed, as set forth above for claim 11. Valle does not teach a sensor. However, Goldberg teaches a target (Figs. 8-9; col. 5, line 43-col. 6, line 14) comprising a flat panel (target 316), a tube (frame member 306 of frame 302, which may be tubular as shown in Fig. 10), and a sensor (sensor elements 388, 390) indicating movement of the flat panel relative to the tube (col. 6, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valle by including a sensor as taught by Goldberg for indicating movement of the flat panel relative to the tube, in order to detect contact of a projectile with the impact body.
Claims 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Valle in view of Thrift et al. (US Patent Pub. 2019/0335702, hereinafter Thrift).
Regarding claim 16 (originally numbered as claim 15), Valle teaches the claimed invention substantially as claimed, as set forth above for claim 11. Valle does not teach the elastic member extends through the flat panel. However, in the hinge art, Thrift teaches (Figs. 10A-D; para. 0005; para. 0038) an elastic member (elastic loop or band 770, Figs. 10C-D) similarly attached to two rotatably coupled components (720, 730) to create a pre-load (para. 0038, lines 31-35), wherein the elastic member (770) wraps around each of the coupled components (720, 730), as shown in Figs. 10C-D, in order to reduce wear on the elastic member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valle by wrapping the elastic member around the frame component of the flat panel (403S of Valle) in the manner taught by Thrift, such that the elastic member extends through the flat panel (i.e., between the frame component and the net of the flat panel 403S, analogous to the extension of the hinge part 218 through the flat panel 203 in Fig. 2E of Valle), in order to reduce wear on the elastic member. 
Regarding claim 17 (originally numbered as claim 16), Valle teaches the claimed invention substantially as claimed, as set forth above for claim 11. Valle does not teach the elastic member wraps around the tube (in the context of claim 17, the tube being the upright tubular member of the frame 404 to which the flat panel 403S is rotatably coupled, as discussed above for claim 11). However, in the hinge art, Thrift teaches (Figs. 10A-D; para. 0005; para. 0038) an elastic member (elastic loop or band 770, Figs. 10C-D) similarly attached to two rotatably coupled components (720, 730), at least one of which is a tube (see tubular members of frames 720 and 730 in Figs. 10C-D), to create a pre-load (para. 0038, lines 31-35), wherein the elastic member (770) wraps around the tube (see Figs. 10C-D, the elastic member 770 wrapping around the tube of each frame to be secured to upper and lower retainer collars 762, 764). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valle by wrapping the elastic member around the tube (i.e., around the upright tubular member of Valle’s frame 404, rather than threading between the hinge 416U and the tubular member) in the manner taught by Thrift, in order to reduce wear on the elastic member. 
Regarding claim 19 (originally numbered as claim 18), Valle discloses a kit (protective safety apparatus 400K, Figs. 4K-M; para. 0067) comprising a flat panel (hinged side wing 403S); an elastic member (bungee cord 430D); and a protective unit (protective screen 402, Fig. 4A; para. 0062-para. 0063, line 3). The flat panel (403S) is configured to rotatably attach to a tube (upright tubular member of frame 404, Figs. 4K-M). The elastic member (430D) is configured to attach to the tube (of frame 404, Figs. 4K-L) to create a pre-load (by wrapping of bungee cord 430D as shown in Fig. 4K). The protective unit (402) is considered to perform the function of increasing tension in the elastic member (430D) in response to movement of the flat panel (403S) relative to the tube because the stationary protective unit (402) fixes one end (430D2) of the elastic member in place (at pin 421 in Fig. 4L; para. 0067, lines 11-13) while the other end (430D1) of the elastic member (430D) is fixed to the flat panel (403S) that rotates relative to the protective unit (402), such that the elastic member (430D) is stretched as the flat panel (403S) rotates with respect to the protective unit (402), as shown in Fig. 4L. 
Valle does not teach the elastic member wraps around the tube (in the context of claim 19, the tube being the upright tubular member of the frame 404 to which the flat panel 403S is rotatably coupled, as discussed above). However, in the hinge art, Thrift teaches (Figs. 10A-D; para. 0005; para. 0038) an elastic member (elastic loop or band 770, Figs. 10C-D) similarly attached to two rotatably coupled components (720, 730), at least one of which is a tube (see tubular members of frames 720 and 730 in Figs. 10C-D), to create a pre-load (para. 0038, lines 31-35), wherein the elastic member (770) wraps around the tube (see Figs. 10C-D, the elastic member 770 wrapping around the tube of each frame to be secured to upper and lower retainer collars 762, 764). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Valle by wrapping the elastic member around the tube (i.e., around the upright tube of Valle’s frame 404, rather than threading between the hinge 416U and the tube) in the manner taught by Thrift, in order to reduce wear on the elastic member. 
Regarding claim 20, the modified Valle teaches the claimed invention substantially as claimed, as set forth above for claim 19. The examiner notes that the limitation “the protective unit comprises a rigid strip” is very broad because the claim recites no structural relationship between the rigid strip and any other part of the kit and because the claim does not require that the rigid strip of the protective unit perform the functional limitations broadly attributed to the protective unit in claim 19. For that reason, any rigid strip that is part of the protective unit (protective screen 402) of Valle would read on the rigid strip as claimed. Valle teaches the protective unit (402) includes a rigid strip (deflecting strip 234 of the safety foot apparatus 232, Figs. 2B-D and 4K, para. 0055; or strip connecting hinge part 418 to protective screen 402, Fig. 4M, also shown in Figs. 4C-D) that reads on the rigid strip as broadly claimed.
	Regarding claim 21, the modified Valle teaches the claimed invention substantially as claimed, as set forth above for claim 19. Valle further teaches the protective unit (402) comprises (i.e., includes) a strip (of hinge part 418, Fig. 4M) that attaches to the flat panel (via hinge part 417). Although Valle does not explicitly teach that the strip is metal, Valle generally teaches that metal (e.g., aluminum or steel) is a suitably strong and rigid material for components the apparatus (para. 0047, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a metal material (e.g., aluminum or steel) for the strip, so that the strip is suitably strong and rigid. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-11, 14, and 20 of U.S. Patent No. 11,273,349 (the reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claim 1 are all recited in each of reference claims 1 and 11 (“elastic tension members” in reference claim 1 and “elastic members” in reference claim 11 corresponding to the claimed tension unit, and “a rigid strip” in reference claim 1 and “a plastic strip” in reference claim 11 corresponding to the claimed protective unit). The limitations of instant claims 2-4 are recited in reference claims 10 and 20 (where “an adjacent member of a metal frame” corresponds to the claimed tubular member). The limitations of instant claims 5 and 6 are reference claims 1 and 11 (which each recite a hinge) and reference claims 10 and 20 (where “an adjacent member of a metal frame” corresponds to the claimed tubular member). The limitations of instant claim 7 are recited in instant claims 1 and 11 (where “a sensing mechanism” corresponds to the claimed sensor). The limitations of instant claims 9 and 10 are considered to describe inherent functions of the elastic tension members recited in reference claims 1 and 11. The limitations of instant claim 11 are recited in reference claims 1, 3, and 11 (reference claims 1 and 3 reciting an impact body comprising a foam panel and claim 11 reciting a foam panel that corresponds to the claimed flat panel, and reference claims 1 and 11 each reciting elastic members and a strip that corresponds to the claimed protective unit) and reference claims 10 and 20 (where “an adjacent member of a metal frame” corresponds to the claimed tube). The limitations of instant claim 12 are recited in reference claims 1 and 11. The limitations of instant claim 13 are recited in reference claims 1 and 11 (which each recite a hinge and the strip overlapping the hinge). The limitations of instant claim 14 are recited in reference claims 1 and 11 (where “a sensing mechanism” corresponds to the claimed sensor). The limitations of instant claim 15 (originally numbered as a second claim 14) are recited in reference claims 5, 6, and 14. The limitations of instant claim 16 (originally numbered as claim 15) are recited in reference claims 2 and 11. The limitations of instant claim 17 (originally numbered as claim 16) are understood to be described in reference claims 1, 10, 11, and 20 (in view of the description of the elastic members as extending over an edge of the impact body/panel from the impact side to the backside in reference claims 1 and 11 when the hinge mounts to the metal frame as recited in reference claims 10 and 20). The limitations of instant claim 18 (originally numbered as claim 17) are considered to be an inherent function of the elastic members recited in reference claims 1 and 11. The limitations of instant claim 19 are recited in reference claims 1, 3, 10, 11, and 20 (reference claims 1 and 3 reciting an impact body comprising a foam panel and reference claim 11 reciting a foam panel that corresponds to the claimed flat panel; reference claims 1 and 11 each reciting elastic members and a strip that corresponds to the claimed protective unit; and reference claims 10 and 20 each reciting “an adjacent member of a metal frame” that corresponds to the claimed tube). The limitations of instant claim 20 are recited in reference claim 1. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-11, 14, and 20 of U.S. Patent No. 11,273,349 (the reference claims) in view of Goldberg (US Patent No. 9,457,249, hereinafter Goldberg).
Regarding claim 8, the reference claims do not recite the sensor comprising a first part disposed on the tubular member and a second part disposed on the impact body. However, this feature is taught by Goldberg, as set forth above in the rejection of claim 8 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by disposing a first part of the sensor on the tubular member and a second part of the sensor on the impact body, in order to detect contact of a projectile with the impact body.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-11, 14, and 20 of U.S. Patent No. 11,273,349 (the reference claims) in view of Valle.
Regarding claim 21, the reference claims do not recite the strip being metal. However, Valle teaches that metal (e.g., aluminum or steel) is a suitably strong and rigid material for components a sports apparatus (para. 0047, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by selecting a metal material (e.g., aluminum or steel) for the strip, so that the strip is suitably rigid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griggs (US Patent No. 4,245,843), Levy (US Patent No. 5,628,515), and Birss (US Patent No. 7,252,604) each disclose a target assembly comprising an impact body coupled to a tubular member of a sports goal frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 20, 2022/